DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-5, 8, and 10-18 have been amended.
Claims 1-20 are currently pending and have been examined.

Response to Applicant's Remarks
35 U.S.C. § 112
Applicant’s remarks, see Page(s) 16, filed 17 November 2020, with respect to the 35 U.S.C. § 112 rejections, have been fully considered, and are persuasive in view of the claim amendments. Therefore, the 35 U.S.C. § 112 rejections have been withdrawn.

35 U.S.C. § 101
Applicant’s remarks, see Page(s) 16-22, filed 17 November 2020, with respect to the 35 U.S.C. § 101 rejections, have been fully considered, but are not persuasive.
Applicant submits that the claims are integrated into a practical solution, because, similar to Subject Matter Eligibility Example #42, the claims provide an improvement over the prior art systems (Applicant’s Remarks: pgs. 16-21).
Examiner respectfully disagrees, as the claim limitations are not indicative of integration into a practical application, such as an improvement to the functioning of a computer or other technical field, as considered below in view of the 2019 Revised Patent Subject Matter Eligibility Guidance. In particular, the applicant’s proposed improvement is not similar to the improvement identified in Subject Matter Eligibility Example #42. Example #42 improved the 
Similarly, applicant submits that the claims are integrated into a practical solution for reasons similar to those of Subject Matter Eligibility Example #46 (Applicant’s Remarks: pgs. 16-21).
Examiner respectfully disagrees, as the claim limitations are not indicative of integration into a practical application, as considered below in view of the 2019 Revised Patent Subject Matter Eligibility Guidance. In particular, the claims are not similar to those of Subject Matter Eligibility Example #46. Example #46 added a meaningful limitation that employed the information provided by the judicial exception (the mental analysis of whether the animal is exhibiting an aberrant behavioral pattern) to operate the gate control mechanism and route the animals. Whereas, the claims of the current application claim that the system may generate data to display to the energy user to provide energy usage insight and to enable energy users to enact corrective actions such as controlling thermostats and regulating HVAC usage. 



35 U.S.C. § 103
Applicant’s remarks, see Page(s) 22-29, filed 17 November 2020, with respect to the 35 U.S.C. § 103 rejections, have been fully considered, but are not persuasive.
Applicant submits that the art of record, alone or in combination, does not teach the limitations of the claims. Specifically, applicant argues that Stein only broadly teaches pattern recognition algorithms and fails to teach modifying a value of the variable in the current billing data with a value of the variable from the previous billing data to determine a hypothetical energy cost for the current billing cycle based on the value of the variable in the previous billing data and determining a cost difference between the total cost of energy consumed for the current billing cycle and the hypothetical energy cost based upon an individual contribution of the modified value of the variable towards the cost difference (Applicant’s Remarks: pgs. 22-28).
Examiner respectfully disagrees, as Stein: ¶57, ¶60, ¶66-67, & ¶173-178 disclose that the system may collect and analyze historical energy usage data in order to create various models. These models can then be used to determine the effects of service factors, such as utility rate structures, on customer overall charges. Additionally, Stein: ¶129-133 disclose the extrapolation of historical energy data and analysis of utility rate structures in order to create a hypothetical model and calculate a bill variance due to a utility rate variance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” which created a rebuttable presumption under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitation(s) is/are: an energy comparison module in claims 8 and 10-14.
However, the module is modified by the structure of non-transitory computer readable medium. Therefore, the module will NOT be treated as a means-plus function limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1, 8, and 15 recite the limitation, “in response to generating the itemized display, perform a corrective action of the energy consumed by the energy user”. This 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1, 8, and 15 recite(s) a system and series of steps for comparing energy cost for between billing cycles, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as sales activities. These concepts are grouped as certain methods of organizing human activity. Additionally, the limitations are analogous to comparisons performed in the human mind, such as a mental observation and mental evaluation of the billing data. These concepts are further grouped as concepts performed in the human mind.
The limitation(s) of, ‘receive…(i) current billing data… and (ii) previous billing data’, ‘identify a variable having a value that is different between the current billing data and the previous billing data’, ‘modify a value of the variable in the current billing data with a value of the variable from the previous billing data to determine a hypothetical energy cost’, and ‘determine a cost difference between the total cost of energy consumed for the current billing cycle and the hypothetical energy cost’, as drafted, recite a process that, under broadest reasonable interpretation, is/are certain methods of organizing human activity. Nothing in the claim limitations preclude the steps from being a method of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) the additional element(s) of ‘a non-transitory computer-readable medium’, ‘an energy comparison module’, ‘at least one processor’, ‘at least one memory’, ‘a computer system’, ‘an invoice database’, and ‘a remotely-located computer’. The additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. In their broadest reasonable interpretation, the additional element(s) comprise(s) only a processor, instructions in memory, a receiver, and a transmitter, being used to implement the functions of the abstract idea. Accordingly, the claims do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (see MPEP 2106.05(f) Mere Instructions to Apply an Exception). Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.

Claim(s) 2-7, 9-14, and 16-20 further recite(s) the system and series of steps for comparing energy cost for between billing cycles, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as sales activities. 
The judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) the additional element(s) of ‘a non-transitory computer-readable medium’, ‘an energy comparison module’, ‘at least one processor’, ‘at least one memory’, ‘a computer system’, ‘an invoice database’, and ‘a remotely-located computer’. The additional element is recited at a high-level of generality (i.e., as a generic computer component performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. In their broadest reasonable interpretation, the additional element(s) comprise(s) only a processor, instructions in memory, a receiver, and a transmitter, being used to implement the functions of the abstract idea. Accordingly, the claims do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (see MPEP 2106.05(f) Mere Instructions to Apply an Exception). Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.

Additionally, the claim(s) recite(s) the additional elements of receiving and transmitting data over a communication network. These limitations are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), and amount to mere data transmission, which is a form of insignificant extra-solution activity. Thus, the claim(s) is/are directed to the abstract idea.

The generic functions of receiving and transmitting data are considered to be well‐understood, routine, and conventional elements previously known to the industry, because the functions can be summarized as the generic computer functions of receiving or transmitting data over a network. This is similar to how ‘using the Internet to gather data'  was found to be a well-known, routine, and conventional function in the decision of Intellectual Ventures I LLC v. Symantec Corp. (Fed. Cir. 2015) (see MPEP 2106.05(d)(II) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity in Particular Fields). Thus, these elements amount to well‐understood, routine, and conventional elements previously known to the industry, which does not add significantly more, and therefore remains insignificant extra-solution activity even upon reconsideration. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept, and therefore, the claim(s) is/are not eligible.

As analyzed above in step 2A prong 2, the limitations as an ordered combination, are merely applying the abstract idea in a generic computing environment. In addition, the claims do not improve functionality of a computer or improve any other technology or technical field. Thus, claims 1-20 are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 8, 9, 12, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (U.S. Pre-Grant Pub. No. 20160070285), in view of Stein (U.S. Pre-Grant Pub. No. 20140058572).
In regards to claim 1, Gupta teaches:
A non-transitory computer-readable medium storing computer-executable instructions that, when executed by at least one processor of a computer system (Gupta: ¶9, ¶24, ¶46-47),
causes the computer system to: receive, from an invoice database: (i) current billing data usable to determine a total energy cost for energy consumed by an energy user during a current billing cycle, and (ii) previous billing data usable to determine a total energy cost for energy consumed by the energy user during a previous billing cycle (Gupta: ¶25, ¶37, ¶52-55);
identify a variable having a value that is different between the current billing data and the previous billing data, the variable comprising (i) a seasonal rate charged for the energy consumed, (ii) a non-seasonal rate charged for the energy consumed, or (iii) a rate plan defining a charge for the energy consumed (Gupta: ¶52-55).


However, Stein teaches modify a value of the variable in the current billing data with a value of the variable from the previous billing data to determine a hypothetical energy cost for the current billing cycle based on the value of the variable in the previous billing data (Stein: ¶57, ¶60, ¶66-67, ¶173-178); determine a cost difference between the total cost of energy consumed for the current billing cycle and the hypothetical energy cost based upon an individual contribution of the modified value of the variable towards the cost difference (Stein: ¶66-67, ¶129-133).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining a hypothetical energy cost, as taught by Stein, into the system and method taught by Gupta. One of ordinary skill in the art would have been motivated to make this modification in order to attain “fast, responsive, and accurate scenario analysis for translating hypothetical energy events into monetary impacts” (Stein: ¶85).

Gupta goes on to teach:
generate a personalized data structure for the energy user, the data structure including the individual contribution of the modified value (Gupta: ¶71-81);
transmit the data structure to a remotely-located computer terminal accessible by the energy user over a communication network, and generate for the energy user an itemized display of the individual contribution of the modified value (Gupta: ¶29, ¶33, ¶71); and
in response to generating the itemized display, perform a corrective action of the energy consumed by the energy user (¶28 & ¶82).

In regards to claim 2, Gupta and Stein teach the computer-readable medium of claim 1. Gupta further teaches wherein the variable is independent of a quantity of energy used by the energy user associated with the data structure (Gupta: ¶52-55).

In regards to claim 5, Gupta and Stein teach the computer-readable medium of claim 1. Gupta further teaches wherein the computer-executable instructions, when executed by the at least one processor, cause the computer system to: identify the rate plan defining the charge for the energy as the variable by: (i) comparing all rate plans in effect during the current billing cycle to all rate plans in effect during the previous billing cycle (Stein: ¶129-133 & ¶173-178), and (ii) determining that at least one of the rate plans in effect during the current billing cycle does not match at least one of the rate plans in effect during the previous billing cycle (Stein: ¶83-85 & ¶129-133); and modify the data structure to attribute at least a portion of the cost difference to a change in the rate plan (Stein: ¶66-67, ¶129-133, & ¶173-178).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pricing comparisons, as taught by Stein, into the system and method taught by Gupta. One of ordinary skill in the art would have been motivated to make this modification in order to attain “fast, responsive, and accurate scenario analysis for translating hypothetical energy events into monetary impacts” (Stein: ¶85).

In regards to claim 8, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for A computing system comprising: at least one processor connected to at least one memory; an energy comparison module stored on a non-transitory computer readable medium (Gupta: ¶9, ¶24, ¶46-47). Furthermore, the rationale to combine the prior art set forth above for claim 1 applies to the rejection of claim 8.

In regards to claim 9, Gupta and Stein teach the computing system of claim 8. Additionally, the claim recites the same or similar limitations as those addressed above in claim 2 and therefore is rejected for the same reasons set forth above for claim 2.

In regards to claim 12, Gupta and Stein teach the computing system of claim 8. Additionally, the claim recites the same or similar limitations as those addressed above in claim 5 and therefore is rejected for the same reasons set forth above for claim 5. Furthermore, the rationale to combine the prior art set forth above for claim 5 applies to the rejection of claim 12.

In regards to claim 15, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1. Additionally, Gupta further teaches A computer-implemented method involving a computing system comprising at least one processor (Gupta: ¶9, ¶24, ¶46-47). Furthermore, the rationale to combine the prior art set forth above for claim 1 applies to the rejection of claim 15.

In regards to claim 18, Gupta and Stein teach the method of claim 15. Additionally, the claim recites the same or similar limitations as those addressed above in claim 5 and therefore is rejected for the same reasons set forth above for claim 5. Furthermore, the rationale to combine the prior art set forth above for claim 5 applies to the rejection of claim 18.

Claim(s) 3, 4, 6, 7, 10, 11, 13, 14, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (U.S. Pre-Grant Pub. No. 20160070285), in view of Stein (U.S. Pre-Grant Pub. No. 20140058572), in further view of Han (U.S. Patent No. 10614532).
In regards to claim 3, Gupta and Stein teach the computer-readable medium of claim 1. Although Gupta teaches using season and weather data of the billing cycle in order to compare energy bills (Gupta: ¶60-65), Gupta does not explicitly state determining a seasonal rate change between the billing cycles.
However, Han teaches wherein the computer- executable instructions, when executed by the at least one processor, cause the computer system to: identify the seasonal rate charged for the energy as the variable by: (i) comparing all seasons in effect during the current billing cycle to all seasons in effect during the previous billing cycle (Han: Col. 15, Line 45 – Col. 16, Line 13).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate identifying the seasons of each billing cycle, as taught by Han, into the system and method taught by Gupta and Stein. The claimed invention is merely a combination of these elements, and in the combination each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable and would have been motivated to make this combination.

Additionally, Stein further teaches (ii) determining that at least one of the seasons in effect during the current billing cycle does not match at least one of the seasons in effect during the previous billing cycle (Stein: ¶66-67, ¶129-133, & ¶227); and in response to identifying the seasonal rate as the variable, modify the data structure to attribute at least a portion of the cost difference to a change in the seasonal rate (Stein: ¶66-67, ¶83-85, ¶129-133, & ¶227).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate identifying the seasonal rate change, as taught by Stein, into the system and method taught by Gupta, Stein, and Han. One of ordinary skill in the art would have been motivated to make this modification in order to attain “fast, responsive, and accurate scenario analysis for translating hypothetical energy events into monetary impacts” (Stein: ¶85).

In regards to claim 4, Gupta and Stein teach the computer-readable medium of claim 1. Although Gupta teaches using season and weather data of the billing cycle in order to compare energy bills (Gupta: ¶60-65), Gupta does not explicitly state determining a non-seasonal rate change between the billing cycles.
However, Han teaches wherein the computer- executable instructions, when executed by the at least one processor, cause the computer system to: identify the non-seasonal rate charged for the energy as the variable by: (i) determining that at least one of the seasons in effect during the current billing cycle match at least one of the seasons in effect during the previous billing cycle (Han: Col. 15, Line 45 – Col. 16, Line 13).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate identifying the seasons of each billing cycle, as taught by Han, into the system and method taught by Gupta and Stein. The claimed invention is merely a combination of these elements, and in the combination each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable and would have been motivated to make this combination.

Additionally, Stein further teaches (ii) determining that a start date of a current energy rate for the current billing cycle is later than an end date of a previous billing cycle (Stein: ¶76 & ¶90); and in response to identifying the non-seasonal rate as the variable, modify the data structure to attribute at least a portion of the cost difference to a change in the non-seasonal rate (Stein: ¶129-133 & ¶173-178).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate identifying the non-seasonal rate change, as taught by Stein, into the system and method taught by Gupta, Stein, and Han. One of ordinary skill in the art would have been motivated to make this modification in order to attain “fast, responsive, and accurate scenario analysis for translating hypothetical energy events into monetary impacts” (Stein: ¶85).

In regards to claim 6, Gupta and Stein teach the computer-readable medium of claim 1. Although Gupta teaches using energy usage of the days of the billing cycle in order to compare energy bills (Gupta: ¶81), Gupta does not explicitly state determining the difference in the number of days between the billing cycles.
However, Han teaches wherein the computer- executable instructions, when executed by the at least one processor, cause the computer system to determine the hypothetical energy cost for the current billing cycle by: determining that the previous billing cycle has fewer days than the current billing cycle (Han: Col. 11, Lines 39-47); extrapolating an energy usage for the previous billing cycle over a number of days in the current monthly billing cycle; and projecting the hypothetical energy cost based on the extrapolated energy usage (Han: Col. 11, Line 66 – Col. 12, Line 25).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining difference in the number of days, as 

In regards to claim 7, Gupta and Stein teach the computer-readable medium of claim 1. Although Gupta teaches using energy usage of the days of the billing cycle in order to compare energy bills (Gupta: ¶81), Gupta does not explicitly state determining the difference in the number of days between the billing cycles.
However, Han teaches wherein the computer- executable instructions, when executed by the at least one processor, cause the computer system to determine the hypothetical energy cost for the current billing cycle by: determining that the current billing cycle has fewer days than the previous billing cycle (Han: Col. 11, Lines 39-47); truncating an energy usage of the previous billing cycle by excluding from consideration a select number of days in the previous billing cycle that exceed a number of days in the current billing cycle; and projecting the hypothetical energy cost based on the truncated energy usage of the previous billing cycle (Han: Col. 11, Line 66 – Col. 12, Line 25).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining difference in the number of days, as taught by Han, into the system and method taught by Gupta and Stein. The claimed invention is merely a combination of these elements, and in the combination each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable and would have been motivated to make this combination.

In regards to claim 10, Gupta and Stein teach the computing system of claim 8. Additionally, the claim recites the same or similar limitations as those addressed above in claim 3 and therefore is rejected for the same reasons set forth above for claim 3. Furthermore, the rationale to combine the prior art set forth above for claim 3 applies to the rejection of claim 10.

In regards to claim 11, Gupta and Stein teach the computing system of claim 8. Additionally, the claim recites the same or similar limitations as those addressed above in claim 4 and therefore is rejected for the same reasons set forth above for claim 4. Furthermore, the rationale to combine the prior art set forth above for claim 4 applies to the rejection of claim 11.

In regards to claim 13, Gupta and Stein teach the computing system of claim 8. Additionally, the claim recites the same or similar limitations as those addressed above in claim 6 and therefore is rejected for the same reasons set forth above for claim 6. Furthermore, the rationale to combine the prior art set forth above for claim 6 applies to the rejection of claim 13.

In regards to claim 14, Gupta and Stein teach the computing system of claim 8. Additionally, the claim recites the same or similar limitations as those addressed above in claim 7 and therefore is rejected for the same reasons set forth above for claim 7. Furthermore, the rationale to combine the prior art set forth above for claim 7 applies to the rejection of claim 14.

In regards to claim 16, Gupta and Stein teach the method of claim 15. Additionally, the claim recites the same or similar limitations as those addressed above in claim 3 and therefore is rejected for the same reasons set forth above for claim 3. Furthermore, the rationale to combine the prior art set forth above for claim 3 applies to the rejection of claim 16.

In regards to claim 17, Gupta and Stein teach the method of claim 15. Additionally, the claim recites the same or similar limitations as those addressed above in claim 4 and therefore is rejected for the same reasons set forth above for claim 4. Furthermore, the rationale to combine the prior art set forth above for claim 4 applies to the rejection of claim 17.

In regards to claim 19, Gupta and Stein teach the method of claim 15. Additionally, the claim recites the same or similar limitations as those addressed above in claim 6 and therefore is rejected for the same reasons set forth above for claim 6. Furthermore, the rationale to combine the prior art set forth above for claim 6 applies to the rejection of claim 19.

In regards to claim 20, Gupta and Stein teach the method of claim 15. Additionally, the claim recites the same or similar limitations as those addressed above in claim 7 and therefore is rejected for the same reasons set forth above for claim 7. Furthermore, the rationale to combine the prior art set forth above for claim 7 applies to the rejection of claim 20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628